966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Blaine A'mmon WHITE, Appellant.
No. 92-3079.
United States Court of Appeals, District of Columbia Circuit.
May 7, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to expedite appeal, the response thereto, the motion to dismiss appeal for lack of an appealable order and the response thereto, it is


2
ORDERED that the motion to dismiss be granted.   Sentencing in this case is scheduled for May 13, 1992.   Thus, no final order has been entered by the district court.   See 28 U.S.C. § 1291 (court of appeals may hear appeals from final decisions of the district court);   Berman v. United States, 302 U.S. 211, 212 (1937) (in a criminal case, the sentence is the final judgment).


3
Moreover, the orders at issue here are not immediately appealable.   Appellant's challenge to the indictment on the ground of double jeopardy was already heard by this court in an interlocutory appeal pursuant to  Abney v. United States, 431 U.S. 651 (1977) (district court's pretrial order denying motion to dismiss the indictment on grounds of double jeopardy is a "final decision" within the meaning of 28 U.S.C. § 1291 and is immediately appealable).   See United States v. White, 936 F.2d 1326 (D.C.Cir.1991).   Because the instant appeal concerns the district court's rulings on the admissibility of certain evidence, the orders at issue here do not fall within the meaning of section 1291 as contemplated by the Supreme Court in Abney.   It is


4
FURTHER ORDERED that the motion to expedite appeal be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.